           Case 1:21-cr-00094-VEC Document 11 Filed 02/18/21 Page 1 of 2




MEMO ENDORSED                                   February 17, 2021
                                                                                  USDC SDNY
                                                                                  DOCUMENT
 By ECF
                                                                                  ELECTRONICALLY FILED
 Honorable Valerie E. Caproni
                                                                                  DOC #:
 United States District Judge
                                                                                  DATE FILED: 
 Southern District of New York
 40 Foley Square
 New York, New York 10007

 Re:    United States v. Cornell Neilly
        21 Cr. 94 (VEC)

 Dear Judge Caproni,

         I write to respectfully request (1) authorization to inspect records relating to the
 composition of the grand jury that issued the indictment in this case and to request (2) a 30-day
 stay of the deadline for Mr. Neilly to challenge his indictment pursuant to the Fifth and Sixth
 Amendments to the United States Constitution and the Jury Selection and Service Act (“JSSA”),
 28 U.S.C. §§ 1867(a) and (f). The Government, by Assistant United States Attorney Brandon
 Harper, consents to these requests.

        Mr. Neilly was indicted on February 10, 2021 and charged with 13 counts of bank
 robbery and attempted bank robbery. Dkt. No. 6.

 Request to inspect records

         28 U.S.C. § 1867(f) states that “the parties shall … be allowed to inspect, reproduce, and
 copy … records or papers [used by the commission or clerk in connection with the jury selection
 process] at all reasonable times during the preparation and pendency of … a motion under
 subsection (a).” See also Test v. United States, 420 U.S. 28, 30 (1975) (right to inspect records
 is supported “not only by the plain text of the statute, but also by the statute’s overall purpose in
 insuring ‘grand and petit juries selected at random from a fair cross section on the community’”),
 quoting 28 U.S.C. § 1861. In order to invoke the right to inspect under 28 U.S.C. § 1867(f) and
 “[t]o avail himself of [the] right of access to otherwise nonpublic jury selection records, a litigant
 needs only allege that he is preparing a motion challenging the jury selection procedures.”
 United States v. Alden, 776 F.2d 771, 773 (8th Cir. 1985) (internal citations omitted). That is, at
 this stage, Mr. Neilly need not make any showing with respect to the probability of success of
 such a motion. See, e.g., United States v. Royal, 100 F.3d 1019, 1025 (1st Cir. 1996); see also
 United States v. Gotti, 2004 WL 2274712 (S.D.N.Y. 2004) (granting motion for discovery even
 absent any showing that information would reveal a violation) (unreported). Simply explaining,
 as I do here, that the records are necessary to prepare a motion to dismiss the indictment is a
 sufficient basis to authorize the records’ production. See 28 U.S.C. §1867(f).

                                                   1
          Case 1:21-cr-00094-VEC Document 11 Filed 02/18/21 Page 2 of 2




        My colleagues at the Federal Defenders of New York are expecting a production in
United States v. Li, 20 Cr. 568 (AT), which we believe will contain data that is substantially
similar to the Manhattan grand jury employed in the instant case. Those records are subject to a
protective order and therefore, we require the Court’s authority to use them in connection with
the contemplation and preparation of a motion challenging the composition of the grand jury in
this case. Should the Court endorse this letter, the parties will jointly propose a protective order
to govern the use of the records. Similar requests have been granted in this District. See, e.g.
United States v. Peregrina, 20 Cr. 684 (LAK), Dkt. Nos. 6-7.

         If the Court grants this request to inspect the records in connection with Mr. Neilly’s
case, it is my understanding that the Government will provide a copy of the relevant records to
me and that the Jury Administrator will not need to reproduce those records.

Request to stay any deadline

         Pursuant to § 1867(a), a defendant may raise a JSSA challenge “before the voir dire
examination begins, or within seven days after the defendant discovered or could have
discovered, by the exercise of diligence, the grounds therefore, whichever is earlier.” 28 U.S.C.
§ 1867(a). Although the Second Circuit has not considered “what constitutes the timely filing of
a motion pursuant to the JSSA related to the composition of a grand jury,” some courts have
determined that the statute requires an attempt to inspect grand jury records within seven days of
the filing of an indictment. See, e.g., United States v. Saipov, 17 Cr. 722 (VSB), 2020 WL
915808, at *2 (S.D.N.Y. Feb. 26, 2020).

        Therefore, I am seeking a 30-day stay of any deadline to challenge his indictment under
28 U.S.C. § 1867(a), so that we may receive and review the records described above and so that
the parties can evaluate the parallel litigation that is pending in numerous cases across the
District. See, e.g., United States v. Li, supra. Similar requests were granted in United States v.
Hightower, 20 Cr. 303 (RMB), Dkt. No. 14; United States v. Nettles, 20 Cr. 509 (KPF), Dkt. No.
9. As noted above, the Government also to this request.

       Thank you for your consideration.

Respectfully submitted,

/s/                                                      Application GRANTED.
Sylvie Levine
Counsel for Mr. Neilly                                   SO ORDERED.



                                                                                        
                                                                                        
                                                         HON. VALERIE CAPRONI
                                                         UNITED STATES DISTRICT JUDGE




                                                  2
